
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(f)


CONSTELLATION ENERGY GROUP, INC.

SUPPLEMENTAL PENSION PLAN


        1.    Objective.    The objective of this Plan is to enhance the
benefits provided to certain officers and key employees of Constellation Energy
Group and its subsidiaries in order to attract and retain talented executive
personnel.

        2.    Definitions.    All words beginning with an initial capital letter
and not otherwise defined herein shall have the meaning set forth in the Pension
Plan. All singular terms defined in this Plan will include the plural and vice
versa. As used herein, the following terms will have the meaning specified
below:

        "Annual Base Salary" means an amount determined by adding the monthly
base rate of pay amounts (i.e., the types of such pay that are includable in the
computation of Pension Plan benefits) earned over the twelve calendar months
immediately preceding the month that includes the date of the computation.

        "Average Incentive Award" (or "Average Award") means generally the
product of the percentage equal to an average of the two highest of the
participant's five immediately prior year award percentages earned under
Constellation Energy Group's Executive Annual Incentive Plan, Constellation
Energy Group's Senior Management Annual Incentive Plan and/or other Incentive
Awards Program multiplied by the participant's annualized base rate of pay
amount (i.e., the types of such pay that are includable in the computation of
Pension Plan benefits) in effect at the end of the prior year.

        "Benefit Start Date" means the date as of which the participant's
benefits, if any, under this Plan commence.

        "Cause" means the participant's (a) failure to comply with Constellation
Energy Group policy, (b) deliberate and continual refusal to satisfactorily
perform employment duties on substantially a full-time basis, (c) deliberate and
continual refusal to act in accordance with any specific instructions of a
majority of Constellation Energy Group's Board of Directors, (d) disclosure,
without the consent of a majority of Constellation Energy Group's Board of
Directors, of confidential information or trade secrets concerning Constellation
Energy Group which could be materially damaging to Constellation Energy Group,
or (e) deliberate misconduct which could be materially damaging to Constellation
Energy Group without reasonable good faith belief by the participant that such
conduct was in the best interest of Constellation Energy Group.

        "Change in Control" means the occurrence of any one of the following
events:

        (i)    individuals who, on January 24, 2003, constitute the Board of
Directors of Constellation Energy Group (the "Incumbent Directors") cease for
any reason to constitute at least a majority of the Board of Directors of
Constellation Energy Group (the "Board"), provided that any person becoming a
director subsequent to January 24, 2003, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of Constellation Energy Group (the "Company") in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

        (ii)    any "person" (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the

--------------------------------------------------------------------------------




combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board (the "Company Voting Securities"); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any corporation with respect to which the Company owns a majority
of the outstanding shares of common stock or has the power to vote or direct the
voting of sufficient securities to elect a majority of the directors (a
"Subsidiary Company"), (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary Company, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), or (E) pursuant to any acquisition by Plan participant or any
group of persons including Plan participant (or any entity controlled by Plan
participant or any group of persons including Plan participant);

        (iii)    Company shareholder approval of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiary Companies, whether for such transaction or the
issuance of securities in the transaction (a "Business Combination"), unless
immediately following such Business Combination: (A) more than 60% of the total
voting power of (x) the corporation resulting from such Business Combination
(the "Surviving Corporation"), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of at least 95%
of the voting securities eligible to elect directors of the Surviving
Corporation (the "Parent Corporation"), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board's approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B), and
(C) above shall be deemed to be a "Non-Qualifying Transaction"); or

        (iv)    the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, or the consummation of a sale of all
or substantially all of the Company's assets.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

        "Committee" means the Committee on Management of the Board of Directors
of Constellation Energy Group.

        "Constellation Energy Group" means Constellation Energy Group, Inc., a
Maryland corporation, or its successor.

2

--------------------------------------------------------------------------------


        "Constellation Energy Group's Executive Annual Incentive Plan" means
such plan or other incentive plan or arrangement designated in writing by the
Plan Administrator.

        "Constellation Energy Group's Senior Management Annual Incentive Plan"
means such plan or other incentive plan or arrangement designated in writing by
the Plan Administrator.

        "Demotion" means a transfer to a position with Constellation Energy
Group or a subsidiary of Constellation Energy Group that either (a) is
substantially below the position in which the participant was employed on the
date of transfer, or (b) results in a substantial reduction in pay when compared
to the participant's pay on the date of the transfer. Whether a position is a
substantially below another position shall be determined in the reasonable
discretion of the Committee, with reference to factors including whether the
participant retains principal responsibility for a department or division, and
whether the participant remains eligible for the perquisites enjoyed by the
participant before the position change.

        "Early Receipt Reduction Factor" means 100% less .25% for each month
that the participant is less than age 62 on the participant's Benefit Start
Date.

        "Interest Rate" means the rate equal to the average monthly 30-year
Treasury bond rate for the second calendar quarter preceding the computation
date, less 50 basis points.

        "Internal Revenue Code Limitations" means the limitations under Sections
415 and/or 401(a)(17) of the Internal Revenue Code.

        "LTD Plan" means the Constellation Energy Group, Inc. Disability
Insurance Plan as may be amended from time to time, or any successor plan.

        "Mortality Table" means the mortality table used to convert annuities to
lump sums in the Pension Plan.

        "Nonqualified Deferred Compensation Plan" means the Constellation Energy
Group, Inc. Nonqualified Deferred Compensation Plan.

        "Other Incentive Awards Program" means the program(s) designated in
writing by the Plan Administrator applicable to certain employees that provides
awards; but includes only the types of awards that are includable in the
computation of Pension Plan benefits.

        "Pension Plan" means the Pension Plan of Constellation Energy
Group, Inc. as may be amended from time to time, or any successor plan.

        "Plan" means this Constellation Energy Group, Inc. Supplemental Pension
Plan.

        "Plan Administrator" means, as set forth in Section 3, the Committee.

        "Rabbi Trust" means the trust adopted by Constellation Energy Group
pursuant to the Grantor Trust Agreement Dated as of January 1, 2001, between
Constellation Energy Group and Citibank, N.A.

        "Survivor Annuity Percentage" means 50%, unless the participant elects
in the timing and manner established by the Plan Administrator, a higher
percentage (in multiples of 5% to a total percentage not to exceed 100%).

        "Termination From Employment With Constellation Energy Group" means a
participant's separation from service with Constellation Energy Group or a
subsidiary of Constellation Energy Group; however, a participant's retirement,
disability, or transfer of employment to or from a subsidiary of Constellation
Energy Group shall not constitute a Termination From Employment With
Constellation Energy Group.

        3.    Plan Administration.    The Committee is the Plan Administrator
and has sole authority (except as specified otherwise herein) to interpret the
Plan and, in general, to make all other

3

--------------------------------------------------------------------------------


determinations advisable for the administration of the Plan to achieve its
stated objective. Appeals of written decisions by the Plan Administrator may be
made to the Board of Directors of Constellation Energy Group. Decisions by the
Board shall be final and not subject to further appeal. The Plan Administrator
shall have the power to delegate all or any part of its duties to one or more
designees, and to withdraw such authority, by written designation.

        4.    Eligibility.    The officers or key employees of Constellation
Energy Group or its subsidiaries designated in Appendix A are participants under
the Plan. Participation shall continue until such designation is withdrawn at
the discretion and by written order of the Plan Administrator, provided,
however, that such withdrawal may not be made for benefits provided pursuant to
Sections 5 and 6 with respect to a participant who has satisfied the eligibility
requirements to retire (as set forth in Section 5(b)(i)). Notwithstanding the
foregoing, any participant while classified as disabled under the LTD Plan shall
continue to participate in this Plan while classified as disabled and, for
purposes of the supplemental pension benefit provided by this Plan, while
classified as disabled, shall be deemed to continue to accrue Credited Service
until no later than his/her Normal Retirement Date.

        5.    Supplemental Pension Benefit.

        (a)    Generally.    A participant shall be eligible for supplemental
pension benefits and supplemental survivor annuity benefits under this Plan only
if the participant's supplemental pension benefits under this Plan are greater
than the supplemental pension benefits computed under the Senior Executive
Supplemental Plan based on the participant's age, service, and eligible
compensation on the date as of which benefits become payable.

        (b)    Retirement benefits.

        (i)    Eligibility for retirement benefits.    A participant shall be
eligible to retire under this Plan on or after the participant's Normal
Retirement Date, or on the first day of any month preceding his/her Normal
Retirement Date, if on his/her Severance From Service Date and while a
participant he/she has attained (1) age 55 and has accumulated at least 10 years
of Credited Service; or (2) age 60 and has accumulated at least one year of
Credited Service.

        (ii)    Computation of retirement benefits.    A participant who is
eligible to retire under this Plan will be entitled to supplemental pension
retirement benefits under this Plan, which will be calculated as set forth below
on the participant's Benefit Start Date:

        (1)    add the Annual Base Salary and the Average Incentive Award,

        (2)    divide the sum by 12,

        (3)    multiply this dollar amount by the appropriate percentage,
determined as follows: Chairman of the Board of Constellation Energy
Group - 60%; all other participants (by completed years of Credited Service) 1
through 9 - 3% per year; 10 through 19 - 40%; 20 through 24 - 45%; 25 through
29 - 50%; and 30 or more - 55%,

        (4)    multiply this dollar amount by the Early Receipt Reduction
Factor; provided, however, if the participant is age 62 or older, such factor
shall be one (1),

        (5)    subtract from this dollar amount the charges relating to coverage
for a preretirement survivor annuity in excess of 50%, and for a post-retirement
survivor annuity in excess of 50%, and

        (6)    subtract from the remainder the net amount payable to the
participant under the Pension Plan on the participant's Benefit Start Date,
assuming a 50% spousal joint and survivor annuity for a married participant(if
the participant is not eligible to commence monthly Pension Plan payments on the
participant's Benefit Start Date, the participant's benefit will be unreduced
for Pension Plan payments until the date the participant is first

4

--------------------------------------------------------------------------------




eligible to commence monthly Pension Plan payments), or, if the participant
elects a lump sum under the PEP provisions of the Pension Plan, the monthly
amount that would have been payable under the Pension Plan as a life annuity for
a single participant or as a 50% spousal joint and survivor annuity for a
married participant, as of the Benefit Start Date under this Plan.

        (iii)    Form of payout of retirement benefits.    Each participant
entitled to supplemental pension retirement benefits will receive his/her
supplemental pension retirement benefits payout in the form of a monthly
payment, unless the participant makes a valid election to receive his/her
supplemental pension retirement benefits payout in the form of a lump sum.

        A participant may elect to receive his/her supplemental pension
retirement benefits payout in the form of a lump sum by submitting to the Plan
Administrator a signed Lump Sum Election Form. On such Form, the participant may
elect to rollover such payout directly to the Nonqualified Deferred Compensation
Plan. The Form must be received by the Plan Administrator before the beginning
of the calendar year during which the participant's Severance From Service Date
occurs. The election to receive a payout in the form of a lump sum, or to
rollover such payment to the Nonqualified Deferred Compensation Plan, may be
revoked at any time before the beginning of the calendar year during which the
participant's Severance From Service Date occurs, by submitting to the Plan
Administrator a signed Lump Sum Revocation Form.

        (iv)    Amount, timing, and source of monthly retirement benefit
payout.    A participant entitled to monthly supplemental pension retirement
benefits will receive monthly payments equal to the amount determined under
paragraph (b)(ii). Such payments shall commence effective with the first of the
month following the participant's Severance From Service Date. If such
participant receives (or would have received but for the Internal Revenue Code
Limitations) cost of living adjustment(s) under the Pension Plan, the monthly
payments hereunder will be automatically increased based on the percentage of,
and at the same time as, such adjustment(s). Monthly payments hereunder shall
permanently cease upon the death of the participant, effective with the monthly
payment for the month following the month of the participant's death. Monthly
payments hereunder shall be made in accordance with the provisions of the Rabbi
Trust and, to the extent not paid under the terms of the Rabbi Trust, from
general corporate assets.

        (v)    Amount, timing, and source of lump sum retirement benefit
payout.    A participant entitled to a lump sum supplemental pension retirement
benefit will receive a lump sum payment. This lump sum payment will be
calculated by a certified actuary and will be equal to the present value of an
immediate annuity including the estimated present value of post-retirement
supplemental survivor annuity benefits described in Section 6, and reflecting
the present value of any deferred Pension Plan payments using (1) the
supplemental pension retirement benefit amount calculated under
paragraph (b)(ii), which is expressed as a monthly amount, (2) the Interest Rate
computed on the participant's Benefit Start Date, and (3) the Mortality Table.
Such lump sum payment shall be made within 60 days after the participant's
Severance From Service Date, and shall either be paid to the participant, or
rolled over to the Nonqualified Deferred Compensation Plan pursuant to the
participant's election under (b)(iii). The lump sum payment shall be made in
accordance with the provisions of the Rabbi Trust and, to the extent not paid
under the terms of the Rabbi Trust, from general corporate assets. A participant
who receives or rolls over a lump sum payment shall not be entitled to any cost
of living or other pension payment adjustments or to post-retirement survivor
annuity coverage under the Plan.

        (vi)    Death of participant entitled to lump sum payout.    In the
event of the death of a participant after his/her Severance From Service Date
and before the participant receives or rolls over the lump sum payment under
paragraph (b)(v), such lump sum payment shall be made to the participant's
surviving spouse (as defined in Section 6(i)). The lump sum payment shall be the

5

--------------------------------------------------------------------------------




same amount and made at the same time and from the same sources as set forth in
paragraph (b)(v). If there is no surviving spouse at the date of the
participant's death, no payments shall be made pursuant to Sections 5 or 6. A
surviving spouse who receives a lump sum benefit under this
paragraph (b)(vi) shall not be entitled to any cost of living or other pension
payment adjustments or to post-retirement survivor annuity coverage under the
Plan.

        (c)    Entitlement to benefit upon happening of certain events.

        (i)    Computation of gross accrued benefit.    The computation of the
gross accrued supplemental pension benefit for a participant as of the date of
the computation will be made as follows:

        (1)    add the Annual Base Salary and the Average Incentive Award,

        (2)    divide the sum by 12, and

        (3)    multiply this dollar amount by the appropriate percentage,
determined as follows: Chairman of the Board of Constellation Energy
Group - 60%; all other participants (by completed years of Credited Service as
of the date of the computation) 1 through 9 - 3% per year; 10 through 19 - 40%;
20 through 24 - 45%; 25 through 29 - 50%; and 30 or more - 55%.

        (ii)    Computation of net accrued benefit.    The computation of the
net accrued supplemental pension benefit for a participant as of the date of the
computation will be made by subtracting from the gross accrued benefit
determined under paragraph (c)(i) the amount of the participant's Gross Pension
under the Pension Plan determined as of the date of the computation and assuming
that monthly payments of such Gross Pension begin on the first of the month
after the later of reaching age 62 or the date of the computation. If the
participant is not eligible for payment of a Gross Pension under the Pension
Plan, the participant's Accrued Gross Pension determined as of the date of the
computation shall be substituted for the Gross Pension described above, with the
appropriate reduction for early receipt applied as if the participant were
eligible to begin payment of his Accrued Gross Pension on the first of the month
after the later of reaching age 62 or the date of the computation.

        (iii)    Satisfaction of requirements.    A participant who has
satisfied the age and Credited Service requirements set forth in
Section 5(b)(i) while eligible as set forth in Section 4, but who the Committee
determines does not retire under the Plan due to Demotion, Termination From
Employment With Constellation Energy Group, or the withdrawal of a participant's
eligibility to participate under Section 5, shall be entitled to his/her net
accrued supplemental pension benefit. The effective date of the Demotion,
Termination From Employment With Constellation Energy Group, or eligibility
withdrawal event shall be the date of such Demotion, Termination From Employment
With Constellation Energy Group, or eligibility withdrawal.

        (iv)    Other events.    A participant, regardless of his/her age and
years of Credited Service, shall be entitled to his/her net accrued supplemental
pension benefit upon the happening of any of the following entitlement events,
but only if such entitlement event occurs while a participant and before a
participant retires under this Plan:

        (1)    Change in Control.    A Change in Control, followed within two
years by the participant's Demotion, a participant's Termination From Employment
With Constellation Energy Group, or the withdrawal of the participant's
eligibility to participate under the Plan, is an entitlement event. The
effective date of the entitlement event shall be the date of the Demotion,
Termination From Employment With Constellation Energy Group, or eligibility
withdrawal.

        (2)    Plan amendment.    A Plan amendment that has the effect of
reducing a participant's gross accrued supplemental pension benefit is an
entitlement event. In determining whether

6

--------------------------------------------------------------------------------




such a reduction has occurred, the participant's gross accrued supplemental
pension benefit calculated on the day immediately preceding the effective date
of the amendment shall be compared to the participant's gross accrued
supplemental pension benefit calculated on the effective date of the amendment.
An amendment that has the effect of reducing future benefit accruals is not an
entitlement event. It is intended that an entitlement event under this
paragraph (c)(iv)(2) will occur only with respect to those amendments that are
substantially similar to amendments that are prohibited by Internal Revenue Code
section 411(d)(6) with respect to qualified pension plans. The effective date of
the entitlement event shall be the effective date of the Plan amendment.

        (3)    Involuntary Demotion, Termination From Employment With
Constellation Energy Group, or eligibility withdrawal without Cause.    A
participant's involuntary Demotion or involuntary Termination From Employment
With Constellation Energy Group without Cause, or the withdrawal of a
participant's eligibility to participate under Sections 5 or 6 of the Plan
without Cause, is an entitlement event. The effective date of the entitlement
event shall be the effective date of the participant's involuntary Demotion or
involuntary Termination From Employment With Constellation Energy Group without
Cause, or the eligibility withdrawal without Cause.

        (v)    Form of benefit payout.    Each participant entitled to a payout
under this paragraph (c) will receive such payout in the form of a lump sum
payment.

        (vi)    Amount, timing, and source of benefit payout.    A participant
entitled to a payout of his/her net accrued benefit, as a result of the
occurrence of an event described in paragraphs (c)(iii), (c)(iv)(1), (2), or
(3) will be entitled to a lump sum benefit. This lump sum benefit will be
calculated by a certified actuary as the present value, determined as of the
date of payment, of an annuity beginning at age 62 (or the participant's actual
age, if the participant is older than age 62 on the date the lump sum benefit is
payable), including the estimated present value of post-retirement survivor
annuity benefits described in Section 7, using (1) the net accrued benefit
amount calculated under paragraph (d)(ii) on the effective date of the
entitlement event, which is expressed as a monthly amount, (2) the Interest Rate
computed on the date the lump sum benefit is payable, and (3) the Mortality
Table. The lump sum benefit shall be payable as of the participant's Severance
From service Date, and shall be made within 60 days after such date in
accordance with the provisions of the Rabbi Trust and, to the extent not paid
under the terms of the Rabbi Trust, from general corporate assets. A participant
who receives a lump sum benefit under this paragraph (c)(vi) shall not be
entitled to any cost of living or other pension payment adjustments or to
preretirement or post-retirement survivor annuity coverage.

        (vii)    Death of participant entitled to lump sum payout.    In the
event of the death of a participant after the occurrence of an event described
in paragraphs (c)(iii), (c)(iv)(1), (2), or (3) and before the participant
receives the lump sum payment under paragraph (c)(v), such lump sum payment
shall be made to the participant's surviving spouse (as defined in
Section 6(i)). The lump sum payment will be calculated by a certified actuary
and will be equal to 100% of the lump sum that would have been paid to the
participant under paragraph (vi), as of the date on which the lump sum is
payable under this paragraph (vii), provided that the participant's date of
death is on or after his/her Severance From Service Date. If the participant's
date of death is before his/her Severance From Service Date, 50% shall be
substituted for 100% in the preceding sentence. The lump sum benefit shall be
payable as of the earlier of the participant's Severance From Service Date or
date of death, and shall be made within 60 days after such date in accordance
with the provisions of the Rabbi Trust and, to the extent not paid under the
terms of the Rabbi Trust, from general corporate assets. If there is no
surviving spouse at the date of the participant's death, no payments shall be
made pursuant to Sections 5 or 6. A surviving spouse who receives a lump sum
benefit under this paragraph (c) (vii) shall not be entitled to any cost of
living or other pension

7

--------------------------------------------------------------------------------




payment adjustments or to preretirement or post-retirement survivor annuity
coverage under the Plan.

        6.    Supplemental Survivor Annuity Benefit.

        (a)    Survivor annuity benefit.

        (i)    Eligibility for survivor annuity benefit.    Following the death
of a participant who is fully vested under the Pension Plan, a supplemental
survivor annuity may be paid to the participant's surviving spouse until the
death of that spouse, using the Survivor Annuity Percentage. The participant
will not bear the cost of up to a 50% survivor annuity benefit, but will bear
the cost of a survivor annuity benefit in excess of 50%. For purposes of this
Section 6(a), a participant's surviving spouse is the individual married to the
participant on the date of the participant's death. If there is no surviving
spouse, or if the participant or the participant's spouse previously received or
is entitled to receive either a lump sum payment under Section 5, or a benefit
under the Senior Executive Supplemental Plan, no supplemental survivor annuity
will be payable.

        (ii)    Computation of survivor annuity benefit.    The amount of the
supplemental survivor annuity will be determined as follows:

        (1)    if the participant's Benefit Start Date occurred prior to the
date of death:

        (a)    begin with the monthly pension benefit (under Section 5(b) of
this Plan) that the participant was receiving prior to the date of death, and

        (b)    multiply this dollar amount by the Survivor Annuity Percentage.

        (2)    otherwise:

        (a)    Unless the participant elected the alternative in-service death
benefit in section (b) below:

        (1)    begin with the monthly Early Retirement pension benefit (under
both the Pension Plan and Section 5(b) of this Plan) to which the participant
would have been entitled to receive if:

the participant had been retired at the later of age 60 or his/her actual age on
the date of death for purposes of computing the Early Receipt Reduction Factor,

        (2)    multiply this dollar amount by the Survivor Annuity Percentage,

        (3)    subtract from the product the net amount, if any, of the survivor
annuity provided on behalf of the participant under the Pension Plan if the
participant is participating in the Traditional Pension Plan, or the monthly
annuity that would have been provided to the participant's spouse assuming that
he or she had been designated as the participant's beneficiary and had chosen to
receive a survivor benefit in the form of a monthly annuity, if the participant
is participating in the PEP, and

        (4)    subtract from this dollar amount the charges relating to coverage
(under both the Pension Plan and this Plan) for a preretirement survivor annuity
in excess of 50%.

        (b)    If the participant was a participant in the Pension Equity Plan
option of the Pension Plan and elected this alternative in-service death benefit
by December 31 of the year prior to his/her death or during the 2001 initial
election period established by the Plan Administrator

8

--------------------------------------------------------------------------------

        (1)    calculate the benefit under the Constellation Energy Group
Benefits Restoration Plan that would have been payable to the surviving spouse
if the participant were a participant in that plan and

        (2)    that dollar amount will be paid to the surviving spouse only in
the form of a lump sum from this Plan.

        (iii)    Form of payout of survivor annuity benefits.    Unless the
participant made a valid election by December 31 of the year prior to his/her
death or during the 2001 initial election period established by the Plan
Administrator, to have the survivor benefits paid in a lump sum, each surviving
spouse entitled to a supplemental survivor annuity benefit will receive his/her
survivor annuity benefit payout in the form of a monthly payment.

        (iv)    Amount, timing, and source of monthly survivor annuity benefit
payout.    A surviving spouse entitled to monthly supplemental survivor annuity
benefits will receive a monthly payment equal to the amount determined under
(ii) above. Such payments shall commence effective with the first day of the
month following the month of the participant's death. If such surviving spouse
receives (or would have received but for the Internal Revenue Code Limitations)
cost of living adjustment(s) under the Pension Plan, the monthly payments
hereunder will be automatically increased based on the percentage of, and at the
same time as, such adjustment(s). Monthly payments hereunder shall permanently
cease upon the death of the surviving spouse, effective with the monthly payment
for the month following the month of the surviving spouse's death. Monthly
payments hereunder shall be made in accordance with the provisions of the Rabbi
Trust and, to the extent not paid under the terms of the Rabbi Trust, from
general corporate assets.

        (v)    Amount, timing, and source of lump sum survivor benefit
payout.    A surviving spouse entitled to a lump sum supplemental survivor
benefit will receive a lump sum payment. This lump sum payment will be
calculated by a certified actuary and will be equal to the present value of an
immediate annuity. Such lump sum payment shall be made within 60 days after the
participant's death. The lump sum payment shall be made in accordance with the
provisions of the Rabbi Trust and, to the extent not paid under the terms of the
Rabbi Trust, from general corporate assets. A surviving spouse who receives a
lump sum payment shall not be entitled to any cost of living or other pension
payment adjustments.

        (vi)    Death of surviving spouse entitled to lump sum payout.    In the
event of the death of a surviving spouse before the spouse receives the lump sum
payment under section 6(a)(v) no payment shall be made.

        7.    Miscellaneous.    None of the benefits provided under this Plan
shall be subject to alienation or assignment by any participant or beneficiary
nor shall any of them be subject to attachment or garnishment or other legal
process except (i) to the extent specially mandated and directed by applicable
State or Federal statute; or (ii) as requested by the participant or beneficiary
to satisfy income tax withholding or liability.

        This Plan may be amended from time to time, or suspended or terminated
at any time, provided, however, that no amendment or termination shall reduce
any previously accrued supplemental pension benefit under this Plan or impair
the rights of any participant or beneficiary entitled to receive current or
future payment hereunder at the time of such action. All amendments to this Plan
may be made at the written direction of the Committee. Notwithstanding anything
else in this Plan to the contrary, the Constellation Energy Group Board of
Directors may authorize a Participant to be eligible for benefits or may
increase benefit payments.

        Participation in this Plan shall not constitute a contract of employment
between Constellation Energy Group or any of its subsidiaries and any person and
shall not be deemed to be consideration for, or a condition of, continued
employment of any person.

9

--------------------------------------------------------------------------------


        The Plan, notwithstanding the creation of the Rabbi Trust, is intended
to be unfunded for purposes of Title I of the Employee Retirement Income
Security Act of 1974. Constellation Energy Group shall make contributions to the
Rabbi Trust in accordance with the terms of the Rabbi Trust. Any funds which may
be invested and any assets which may be held to provide benefits under this Plan
shall continue for all purposes to be a part of the general funds and assets of
Constellation Energy Group and no person other than Constellation Energy Group
shall by virtue of the provisions of this Plan have any interest in such funds
and assets. To the extent that any person acquires a right to receive payments
from Constellation Energy Group under this Plan, such rights shall be no greater
than the right of any unsecured general creditor of Constellation Energy Group.

        In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which Constellation Energy Group will not be the surviving
corporation or in which the holders of the common stock of Constellation Energy
Group will receive securities of another corporation (in any such case, the "New
Company"), then the New Company shall assume the rights and obligations of
Constellation Energy Group under this Plan.

        This Plan shall be governed in all respects by Maryland law.

10

--------------------------------------------------------------------------------


Amendments to the Constellation Energy Group, Inc.
Supplemental Pension Plan (Plan)


        1.    Notwithstanding anything in Section 5(b)(iii) of the Plan to the
contrary, any participant who terminates employment in connection with the
management restructuring announced late in 2001, and who wants to receive a lump
sum payout of his/her Plan benefit in 2002, must irrevocably elect by
December 31, 2001 to rollover the present value of his/her accrued benefit under
the Plan to the Nonqualified Deferred Compensation Plan effective December 31,
2001. Any additional benefit accruals under the Plan during 2002 and prior to
employment termination will automatically be paid in a lump sum from the Plan
within 60 days after employment termination.

        2.    Notwithstanding anything in Section 5(b)(ii) to the contrary,
participants designated by the Plan Administrator who are at least age 55 with
10 or more years of service as of January 31, 2002 and who make an irrevocable
election in the time and manner established by the Plan Administrator to
voluntarily retire on February 1, 2002 (or such later date on or before July 1,
2002 as required in the sole discretion of management), is entitled to an
enhanced early retirement benefit conditioned on such participants' execution of
a waiver releasing Constellation Energy Group, Inc. and its affiliates from
certain claims. The enhanced benefit is expressed as a lump sum amount equal to
three weeks of pay (using Average Annual Base Salary and Average Incentive
Award) per year of Credited Service (as defined under the Pension Plan).
Participants who receive such enhanced benefits are not eligible for benefits
under any severance plan or arrangement.

11

--------------------------------------------------------------------------------




QuickLinks


CONSTELLATION ENERGY GROUP, INC. SUPPLEMENTAL PENSION PLAN
Amendments to the Constellation Energy Group, Inc. Supplemental Pension Plan
(Plan)
